United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 17, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-11269
                          Summary Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

DANIEL LEE BROWN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:04-CR-19-1
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Daniel Lee Brown appeals from the district court’s

revocation of his supervised release term.    The Federal Public

Defender appointed to represent Brown filed a motion for leave to

withdraw and a brief as required by Anders v. California, 386

U.S. 738 (1967).    Brown has not filed a response.

     We note that while this appeal was pending, Brown was

released from prison.    Because mootness implicates the Article

III requirement that there be a live case or controversy, it is a

jurisdictional matter which we must raise sua sponte if

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11269
                                -2-

necessary.   Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.

1987); see also Spencer v. Kemna, 523 U.S. 1, 7 (1998).   Because

the record reflects that Brown has been released and is not

subject to any additional term of supervised release, there is no

case or controversy for this court to address.   See Bailey, 821

F.2d at 278; cf. United States v. Gonzalez, 250 F.3d 923, 928

(5th Cir. 2001).   Accordingly, we DISMISS the appeal AS MOOT.